NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DONALD SPENCER,                          )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-192
                                         )
LEIGH FEITELSON,                         )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 13, 2018.

Appeal from the Circuit Court for
Hillsborough County; Tracy Sheehan,
Judge.

Joseph C. Hood, Tampa, for Appellant.

Lawrence J. Hodz of Cortes Hodz Family
Law & Mediation, P.A., Tampa, for
Appellee.


PER CURIAM.


              Affirmed.



SILBERMAN, KELLY, and MORRIS, JJ., Concur.